     6:20-cv-00264-RAW Document 84 Filed in ED/OK on 08/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA

 1. CHAD E. OSTERHOUT,                   )
                                         )
                              Plaintiff, )
                                         )
 vs.                                     )                    Case No. 20-cv-0264-RAW
                                         )
 1. JASON TIMMS,                         )
 2. KENDALL MORGAN and,                  )
 3. LEFLORE CTY. SHERIFF, in his         )
 official capacity,                      )
                                         )
                  Defendants.            )

                             STATUS REPORT TO THE COURT

       COMES NOW the Defendant Kendall Morgan, and pursuant to the Minute Order of the

Court dated June 1, 2021 [Doc. 69], would advise the Court as follows:

       1.      Counsel for Morgan has spoken to U.S. Attorney Jarrod Leaman several times but

Leaman had no new information he could provide regarding the criminal investigation of Morgan

by his office or the grand jury, other than the investigation is ongoing.

       WHEREFORE, Defendant Kendall Morgan respectfully submits this Status Report to the

Court, as directed.

                                                      GOOLSBY, PROCTOR, HEEFNER & GIBBS, P.C.

                                                      /s/James L. Gibbs, II
                                                      James L. Gibbs, II (OBA #15689)
                                                      Seth D. Coldiron (OBA #20041)
                                                      701 N. Broadway Ave., Suite 400
                                                      Oklahoma City, OK 73102
                                                      Telephone: (405) 524-2400
                                                      Facsimile: (405) 525-6004

                                                      Email: jgibbs@gphglaw.com
                                                             scoldiron@gphglaw.com
                                                      Attorneys for Defendant,
                                                      Kendall Morgan
     6:20-cv-00264-RAW Document 84 Filed in ED/OK on 08/02/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that on 2nd day of August 2021, I electronically transmitted the attached document
to the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrants:

          Daniel E. Smolen                     Wellon B. Poe
          Robert M. Blakemore                  Michael L. Carr
          Smolen & Roytman                     Collins, Zorn & Wagner, PC
          701 S. Cincinnati Ave.               429 N.E. 50th Street, Second Floor
          Tulsa, OK 74119                      Oklahoma City, OK 73105-1815
          Telephone: (918) 585-2667            (405) 524-2070
          Facsimile: (918) 585-2669            Fax: (405) 524-2078

          Email: danielsmolen@ssrok.com        Email: wbp@czwlaw.com
                                                      mlc@czwlaw.com
          Attorneys for Plaintiff,
          Chad E. Osterhout                    Attorneys for Defendant,
                                               LeFlore County Sheriff

                                               Robert S. Lafferrandre
                                               Randall J. Wood
                                               Pierce Couch Hendrickson
                                                Baysinger & Green, LLP
                                               1109 N. Francis Avenue
                                               Oklahoma City, OK 73106
                                               Telephone: (405) 235-1611
                                               Facsimile: (405) 235-2904

                                               Email: rlafferrandre@piercecouch.com
                                                      rwood@piercecouch.com

                                               Attorneys for Defendant, Jason Timms

                                             /s/James L. Gibbs, II
                                             James L. Gibbs, II
